DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 15 and 19:  

1. An apparatus comprising: 

a processing device comprising a processor coupled to a memory;  

5the processing device being configured to communicate over a network with a storage system comprising a plurality of storage devices; 

the processing device comprising: 

a multi-path input-output driver configured to control delivery of input-output operations from the processing device to the storage system over selected ones of a plurality of 10paths through the network; 

the paths being associated with respective initiator-target pairs wherein each of a plurality of targets of the initiator-target pairs comprises a corresponding port of the storage system; 

wherein the multi-path input-output driver is further configured:  

15to create a plurality of input-output operation threads; 

to use a given input-output operation thread of the plurality of input-output operation threads to retrieve a given input-output operation from an input-output queue; 

to attempt to perform the given input-output operation on a given target of the plurality of targets; and  

20to return the given input-output operation to the input-output queue upon a failure to perform the given input-output operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183